Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5, 8, 11-14, 16, 17, 19-21 and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2324924 A to Hall (“Hall”).
Hall discloses:
Regarding claim 1: 
a cap comprising first and second opposed cap sections (e.g., insulating member 34, insulator 38, insulator 41) having respective outer edges (e.g., outer edges of insulating member 34, insulator 38, insulator 41) and being configured to couple to at least a portion of the welding electrode holder, wherein the first cap section is configured to overlie corresponding portions of a first jaw (e.g., a first of jaws 18 and 19) of the welding electrode holder, wherein the second cap section is configured to overlie corresponding portions of a second jaw (e.g., a second of jaws 18 and 19) of the welding electrode holder, and wherein the first and second cap section overlie the respective first and second jaws of the welding electrode holder such that the first and second cap sections are also moveable between the open and closed position and, when the welding electrode holder is in a closed position, no electrically conductive portion on exterior surfaces of the jaws is visible or accessible through the outer edges of the first and second cap sections (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55); 
wherein the outer edges of the first and second cap sections define respective cap profiles (e.g., profiles between insulating member 34 and insulator 38 seen in Fig. 2), wherein the cap profiles of the first and second cap sections each comprise a plurality of arcuate portions (e.g., depressions 32 seen in the profiles between insulating member 34 and insulator 38 seen in Fig. 2) (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);
Regarding claim 5: wherein, when the jaws are in the closed position, the plurality of arcuate portions of the cap profiles of the first and second cap sections cooperate to define at least one circular opening (e.g., depressions 32) (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);
Regarding claim 8:
opposing first and second electrically conductive biasable jaws (e.g., jaws 18 and 19, which may be connected by means of a hinge as disclosed in page 1, col 2, ln 40-50), wherein each jaw has an exterior surface and an interior surface, wherein the first and second jaws are movable about and 2ATTORNEY DOCKET NO. 05169.0011U2 APPLICATION NO.: 13/344,319 between an open position, in which the jaws are spaced a first distance from each other, and a closed position, in which at least portions of the interior surface of the jaws are in contact with each other (e.g., XXXXX); 
an insulated handle (e.g., handle 10 encased in tubular member 33 of fiber, hard rubber or any other suitable electrical insulating material) configured to move the jaws about and between the open position and the closed position (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55) ;
an insulated electrode cap having opposed first and second cap sections (e.g., insulating member 34, insulator 38, insulator 41), wherein the first and second cap sections have respective outer edges, wherein the first cap section overlies corresponding portions of the first jaw, wherein the second cap section overlies corresponding portions of the second jaw, and wherein the first and second cap sections overlie the first and second jaws such that the first and second cap sections are also moveable between the open and closed position and, when in the closed position, no electrically conductive portion on the exterior surfaces of the jaws is accessible or visible through the outer edges of the first and second cap sections (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55); 
wherein at least one welding rod seat (e.g., portion(s) between jaws 18 and 19) is defined therein a portion of each of the first and second jaws, wherein the at least one welding rod seat forms a seat profile in the exterior surface of the jaw, and wherein the outer edges of the first and second cap sections define respective cap profiles (e.g., profiles between insulating member 34 and insulator 38 seen in Fig. 2) of the first and second cap sections (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55); and 
wherein the cap profiles of the first and second cap sections each comprise a plurality of arcuate portions (e.g., depressions 32 seen in the profiles between insulating member 34 and insulator 38 seen in Fig. 2) (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);
Regarding claim 11: wherein, in the closed position, the plurality of arcuate portions of the cap profiles of the first and second cap sections cooperate to define a plurality of circular openings (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);
Regarding claim 12: wherein, in the closed position, the welding rod seats of the first and second jaws cooperate to define at least one bore and wherein at least one circular opening of the plurality of circular openings defined by the first 3and second cap sections is co-axially and complementarily aligned with the at least one bore defined by the first and second jaws (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);
Regarding claim 13: wherein the at least one bore defined by the first and second jaws has a diameter the same as a diameter of at least one circular opening in the cap (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);
Regarding claim 14: wherein each arcuate portion of the plurality of opposed arcuate portions forms a portion of a cap seat (e.g., portions of depressions 32) having a longitudinal axis (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);
Regarding claim 16: wherein the plurality of cap seats comprise a first cap seat (e.g., a first of portions of depressions 32) positioned at a first angle relative to a longitudinal axis of the welding electrode, and a second cap seat (e.g., a second of portions depressions 32) positioned at a second angle relative to the longitudinal axis of the welding electrode (e.g., Fig. 1-4, wherein multiple angles are seen, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);  
Regarding claim 17: wherein the second angle is different than the first angle (e.g., Fig. 1-4, wherein multiple angles are seen, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);
Regarding claim 19: 
first and second electrically conductive opposing biasable jaws (e.g., jaws 18 and 19) moveable between an open position and a closed position and having respective interior and exterior surfaces and welding rod-engaging surfaces extending between the interior and exterior surfaces, the welding rod-engaging surfaces of the first and second jaws cooperating to form a plurality of welding rod seats (e.g., portions between jaws 18 and 19) (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55); and 
a cap comprising first and second opposed cap sections (e.g., insulating member 34, insulator 38, insulator 41) configured to couple to at least a portion of the welding electrode holder, wherein a plurality of arcuate portions (e.g., depressions 32) are defined in each outer edge of the first and second opposed cap sections, wherein each arcuate portion of the plurality of arcuate portions forms a portion of a respective cap seat (e.g., seats between insulating member 34 and insulator 38 seen in Fig. 2) having a longitudinal axis, wherein the cap defines a cap chamber (e.g., spaces between insulating member 34, insulator 38, insulator 41) having an interior volume, and wherein, when the cap is coupled to the electrode holder, the first cap section overlies corresponding portions of the first jaw of the welding electrode holder, the second cap section overlies corresponding portions of the second jaw of the welding electrode holder, the first and second cap sections are moveable between the open and closed position, the cap chamber receives all electrically conductive portions of the jaws, and at least one cap seat is positioned in co-axial and complementary alignment with at least one welding rod seat of the jaws, wherein with the first and second jaws of the welding electrode holder in a closed position, exterior surfaces of the first and second jaws are not visible or accessible through the arcuate portions defined in the outer edges of the first and second cap sections (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);4ATTORNEY DOCKET NO. 05169.0011U2 APPLICATION NO.: 13/344,319 welding electrode holder, the second cap section overlies corresponding portions of the second jaw of the welding electrode holder and does not overly portion of the first jaw of the welding electrode holder, the cap chamber receives all electrically conductive portions of the jaws, and at least one cap seat is positioned in co-axial and complementary alignment with at least one welding rod seat of the jaws, wherein with the first and second jaws of the welding electrode holder in a closed position, exterior surfaces of the first and second jaws are not visible or accessible through the arcuate portions defined in the outer edges of the first and second cap sections (e.g., XXXXX).  
Regarding claim 20: wherein the plurality of cap seats comprise at least a first cap seat (e.g., a first of seats between insulating member 34 and insulator 38 seen in Fig. 2) positioned at a first angle relative to a longitudinal axis of the cap, and a second cap seat (e.g., a second of seats between insulating member 34 and insulator 38 seen in Fig. 2) positioned at a second angle relative to the longitudinal axis of the cap, and wherein the second angle is different than the first angle (e.g., Fig. 1-4, wherein multiple angles are seen, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55);  
Regarding claim 21: wherein at least one circular opening (e.g., depressions 32) in the cap has a diameter that is less than a diameter of at least one bore defined by the first and second jaws (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55); and
Regarding claim 23: wherein, with the first and second jaws in the closed position, the welding rod-engaging surfaces of the first and second jaws are only accessible through the at least one cap seat (e.g., Fig. 1-4, page 1, col 2, ln 20-55, page 2, col 1, ln 1-75 and page 2, col 2, ln 1-55).
Response to Amendment
The amendment of 03/28/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112.
The remarks then address the prior art rejection. The remarks state that claims 1, 5, 8, 11-14, 16-17, 19-21, and 23 stand rejected under 35 U.S.C. § 102 as allegedly being anticipated by the teachings of U.S. Patent No. 2,324,924 to Hall (hereinafter, "Hall") and that Applicant respectfully traverses these rejections for the reasons below. The remarks continue, stating that a proper anticipation rejection under 35 U.S.C. § 102 requires a finding that each and every feature of a claim is present in the cited reference and asserting that the teachings of Hall do not satisfy this requirement. The remarks then explain that independent claim 1 recites the feature that when the welding electrode holder is in a closed position, no electrically conductive portion on exterior surfaces of the jaws is visible or accessible through the outer edges of the first and second cap sections, independent claim 8 recites that when the jaws are in the closed position, no electrically conductive portion on the exterior surfaces of the jaws is accessible or visible through the outer edges of the first and second cap sections and independent claim 19 also recites that when the first and second jaws of the welding electrode holder are a closed position, exterior surfaces of the first and second jaws are not visible or accessible through the arcuate portions defined in the outer edges of the first and second cap sections such that, in each of independent claims 1, 8, and 19 (and all claims depending therefrom) the first and second cap sections are configured and overly the respective first and second jaws of the welding electrode holder in such a manner that electrically conductive portions of first and second jaws are not visible or accessible when in a closed position. The remarks assert that this feature is not shown or even suggested by the teachings of Hall, that the surfaces of clamping head 17 remain visible and accessible through insulator openings 39 at all times, irrespective of whether the clamping head is holding a weld electrode (open) or if no electrode is present (closed) and that, for at least this reason, Hall fails to teach each and every feature of Applicant's claims and the pending claims are in fact novel over the cited reference such that Applicant respectfully requests that the rejection of independent claims 1, 8 and 19 (and all claims depending therefrom) be withdrawn.
However, this feature is shown and disclosed by the figures and teachings of Hall. Fig. 1-4 of Hall show that the insulating member 34, insulator 38 and insulator 41 are configured and overly the respective first and second jaws 18 and 19 of the welding electrode holder in such a manner that electrically conductive portions of first and second jaws are not visible or accessible when in a closed position through the claimed outer edges/arcuate portions. In response to the assertion that the surfaces of clamping head 17 remain visible and accessible through insulator openings 39 at all times, irrespective of whether the clamping head is holding a weld electrode (open) or if no electrode is present (closed), it is noted that the claims do not preclude visibility and/or accessibility through openings. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack of visibility and/or accessibility through openings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the claims recite lack of visibility and/or accessibility through the claimed outer edges/arcuate portions, rather than recite lack of visibility and/or accessibility through the openings between the claimed outer edges/arcuate portions.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 22, 2022